SUMMARY ORDER
Plaintiff “D.F.,” through his father Andrew Finkle, appeals from a September 30, 2005 judgment of the District Court dismissing all of his claims against all defendants on the basis of the District Court’s September 12, 2005 Memorandum and Order, 386 F.Supp.2d 119 (E.D.N.Y.2005).
We assume the parties’ familiarity with the underlying facts and procedural history.
Substantially for the reasons stated in the thoughtful and comprehensive opinion of the District Court, we conclude that judgment for the defendants was appropriate for all claims.
We have carefully considered all of D.F.’s arguments and find them without merit. The judgment of the District Court is AFFIRMED.